M&T Bank_K [image_001.gif]

 

 

TERM NOTE

(Actual Balance Interest Accrual Method)

New York

January 27, 2016 $17,400,000.00

 

 

BORROWER (Name): Corning Natural Gas Corporation

(Organizational Structure): Corporation

(State Law organized under): New York

(Address of residence/chief executive office): 330 West William Street, Corning,
New York 14830

 

BANK:M&T BANK, a New York banking corporation with its banking offices at One
M&T Plaza, Buffalo, NY 14203. Attention: Office of the General Counsel.

 

Promise to Pay. For value received, intending to be legally bound, Borrower
promises to pay to the order of the Bank, on the dates set forth below, the
principal sum of Seventeen Million Four Hundred Thousand and 00/100 Dollars
($17,400,000.00) (the “Principal Amount”) plus interest as agreed below, all
payments required by the Bank to fund any escrow accounts for the payment of
taxes, insurance and/or other charges (collectively, “Escrow”), and all fees and
costs (including without limitation attorneys’ fees and disbursements whether
for internal or outside counsel) the Bank incurs in order to collect any amount
due under this Note, to negotiate or document a workout or restructuring, or to
preserve its rights or realize upon any guaranty or other security for the
payment of this Note (“Expenses”).

 

HVCRE. To the extent any credit facility referenced herein shall now or at any
time during its existence qualify as a “high-volatility commercial real estate
exposure” (“HVCRE”) under applicable federal banking regulations relating to the
adoption of Basel III regulatory capital rules, as may be amended from time to
time (“Basel III Regulations”), prior to the Bank funding any advance or draw
under such credit facility, Borrower shall be required to have contributed cash
equity to the project equal to 15% of the subject property’s prospective value
at the completion of any contemplated acquisition, development and/or
construction, as determined by an appraisal deemed acceptable in form and
substance to the Bank, which appraisal shall be received and reviewed by the
Bank prior to closing, and Borrower shall further satisfy any other requirements
necessary to facilitate the credit not being classified as an HVCRE per Basel
III Regulations. Borrower shall be required to contribute sufficient cash equity
in a manner acceptable to the Bank in its sole discretion, and such cash equity
shall remain in place for as long as the credit facility remains classified as
an HVCRE.

 

Interest. The unpaid Principal Amount of this Note shall earn interest
calculated on the basis of a 360-day year for the actual number of days of each
year (365 or 366), from and including the date the proceeds of this Note are
disbursed to, but not including, the date all amounts hereunder are paid in
full, at a rate which shall be determined on a daily basis as follows:

 

Pricing Level Funded Debt/EBITDA Leverage Ratio Interest Rate Spread Over One
Month LIBOR Rate As It Adjusts Daily

(the spread changing quarterly)

 

Level I

 

Less than or equal to 2.0            1.70%   Level II

Greater than 2.0 but less than or equal to 2.5

 

           2.00%   Level III

Greater than 2.5 but less than or equal to 3.0

 

           2.30%   Level IV Greater than 3.0            2.60%          

For purposes of this computation, Funded Debt shall include the current and long
term portion of term debt, but excludes the balance outstanding on revolver and
line of credit obligations.

 

Until the first interest rate adjustment, which shall occur March 31, 2016 and
thereafter 90 days after the end of each quarter, the LIBOR rate shall be set at
2.4375%.

 

EBITDA shall mean net income after tax, plus depreciation, plus amortization,
plus interest expense, plus non-cash expenses, less non-cash income, all as
determined in accordance with G.A.A.P., as defined in the Credit Agreement being
executed simultaneously herewith.

 

Maximum Legal Rate. It is the intent of the Bank and Borrower that in no event
shall interest be payable at a rate in excess of the maximum rate permitted by
applicable law (the “Maximum Legal Rate”). Solely to the extent necessary to
prevent interest under this Note from exceeding the Maximum Legal Rate, Borrower
agrees that any amount that would be treated as excessive under a final judicial
interpretation of applicable law shall be deemed to have been a mistake and
automatically canceled, and, if received by the Bank, shall be refunded to
Borrower, without interest.

 

Default Rate. If an Event of Default (defined below) occurs, the interest rate
on the unpaid Principal Amount shall immediately be automatically increased to
five (5) percentage points per year above the otherwise applicable rate per
year, and any judgment entered hereon or otherwise in connection with any suit
to collect amounts due hereunder shall bear interest at such default rate.

 

Payments. Payments shall be made in immediately available United States funds at
any banking office of the Bank.

 

Preauthorized Transfers from Deposit

1

 

Account. If a deposit account number is provided in the following blank,
Borrower hereby authorizes the Bank to debit Borrower’s deposit account
#___________________ with the Bank automatically for any amount which becomes
due under this Note.

 

Interest Accrual; Application of Payments. Interest will continue to accrue on
the actual principal balance outstanding until the Principal Amount is paid in
full. All installment payments (excluding voluntary prepayments of principal)
will be applied as of the date each payment is received and processed. Payments
may be applied in any order in the sole discretion of the Bank, but, prior to an
Event of Default, may be applied chronologically (i.e., oldest invoice first) to
unpaid amounts due and owing, in the following order: first to accrued interest,
then to principal, then to Escrow, then to late charges and other fees, and then
to all other Expenses.

 

“Payment Due Date” shall mean the _27th day of the applicable calendar month. If
there is no numerically corresponding calendar day in a particular month, the
Payment Due Date shall be the last calendar day of such month); provided,
however, to the extent, if at all, that a LIBOR-based interest rate is
applicable, if in any applicable month the day identified above is not a Joint
Business Day, the Payment Due Date shall be extended to the next succeeding
Joint Business Day unless such next succeeding Joint Business Day would fall in
the next calendar month, in which case such Payment Due Date shall be the
immediately preceding Joint Business Day, so as to, in all instances, coincide
with the end of the applicable Interest Period. See attached LIBOR Rate Rider,
the terms of which are incorporated herein by reference, for definitions and
additional provisions.

 

The “First Installment Payment Date” shall be the Payment Due Date in the month
of February, 2016.

 

The “Maturity Date” of this Note is the Payment Due Date in the month of
January, 2022.

 

Repayment Term

 

xBorrower shall pay to the Bank the Principal Amount and interest owing pursuant
to this Note in installments as follows:

 

(i)Twelve (12) consecutive monthly payments of interest only due and payable on
the First Installment Payment Date and on the Payment Due Date of each month
thereafter in an amount equal to the interest that is scheduled to accrue from
the date of this Note; and

 

(ii)Beginning with the February, 2017 Payment Due Date, and on each Payment Due
Date thereafter, fifty-nine (59) consecutive monthly installments of principal
each in the amount of $207,142.86, together with an equal number of installments
of interest payable in arrears in amounts that may vary, and

 

(iii)ONE (1) FINAL INSTALLMENT, due and payable on the Maturity Date, in an
amount equal to the outstanding Principal Amount, together with all other
amounts outstanding hereunder, including, without limitation, accrued interest,
costs and expenses.

 

The amortization period for this loan is seven (7) years, meaning that this is
the approximate number of years that would be needed to repay the Principal
Amount in full, based on the installment amount and payment frequency stated
above. The amortization period may be longer than the term of this loan and
shall not compromise the enforceability of the Maturity Date. To the extent, if
at all, that (i) the repayment terms of this Note contemplate level installments
of principal and interest during any period in which the applicable interest
rate is a variable rate (“Variable Rate P&I Period”), and (ii) during any such
Variable Rate P&I Period, the applicable interest rate changes in accordance
with the terms of this Note, the Bank may, but shall be under no obligation to,
recalculate and adjust at any time the installment amount due and payable to the
Bank, so as to appropriately reamortize the unpaid Principal Amount, as of the
date of such adjustment through the Maturity Date (or such other date as may be
provided for herein). Borrower understands that non-adjustment of the
installment amount as described herein could result in a greater portion of the
unadjusted installment amount being applied to interest due, leaving less
available to reduce the Principal Amount balance, resulting in a higher than
expected Principal Amount balance due and payable to the Bank on the Maturity
Date. Absent manifest error, the Bank’s determination of any amount due in
connection herewith shall be conclusive.

 

Late Charge. If Borrower fails to pay, within five (5) days of its due date, any
amount due and owing pursuant to this Note or any other agreement executed and
delivered to the Bank in connection with this Note, including, without
limitation, any Escrow payment due and owing, Borrower shall immediately pay to
the Bank a late charge equal to the greatest of (a) $50.00, (b) five percent
(5%) of the delinquent amount or (c) the Bank’s then current late charge as
announced from time to time. Notwithstanding the above, if this Note is secured
by a one- to six-family owner-occupied residence, the late charge shall equal 2%
of the delinquent amount and shall be payable if payment is not received within
fifteen days of its due date.

 

Prepayment Premium. During the term of this Note, Borrower shall have the option
of paying the unpaid Principal Amount to the Bank in advance of the Maturity
Date, in whole or in part, at any time and from time to time upon written notice
received by the Bank at least three (3) days prior to making such payment;
provided, however, as consideration for the privilege of making such prepayment,
Borrower shall pay to the Bank a fee (the “Premium”) equal to the amount
provided for on the attached LIBOR Rate Rider. Any partial prepayment of
principal shall be posted as of the date received and applied in inverse order
of maturity. With any prepayment in full of the Principal Amount balance,
Borrower shall also pay to the Bank all accrued interest and Expenses owing
pursuant to this Note. In the event the Maturity Date of this Note is
accelerated following an Event of Default, the Bank’s right to collect the
Premium, as liquidated damages, shall accrue immediately, with the amount of the
Premium to be determined in accordance with the terms of this Note at the time
of any actual prepayment or other satisfaction, in whole or in part, by any
means, of the principal indebtedness evidenced by this Note. Any tender of
payment by or on behalf of the Borrower made after such Event of Default to
satisfy or reduce the principal indebtedness shall be expressly deemed a
voluntary prepayment, in which case, to the extent permitted by law, the Bank
shall be entitled to the amount necessary to satisfy the entire indebtedness,
plus the appropriate Premium calculated in accordance with the terms of this
Note.

 

Representations, Warranties and Covenants. Borrower represents and warrants to
and agrees and covenants with the Bank that now and until this Note is paid in
full:

 

  a. Business Purpose. The Loan proceeds shall be used only for a business
purpose and not for any personal, family or household purpose.

 

   b. Good Standing; Authority. Borrower is an entity or sole proprietor (i)
duly organized and existing and in good standing under the laws of the
jurisdiction in which it was formed, (ii) duly qualified, in good standing and
authorized to do business in every jurisdiction in which failure to be so
qualified might have a material adverse effect on its business or assets and
(iii) has the power and authority to own each of its assets and to use them as
contemplated now or in the future.

 

  c. Legality. The execution, issuance, delivery to the Bank and performance by
Borrower of this Note (i) are in furtherance of Borrower’s purposes and within
its power and authority; (ii) do not (A) violate any statute, regulation or
other law or any judgment, order

2

 

or award of any court, agency or other governmental authority or of any
arbitrator or (B) violate Borrower’s certificate of incorporation or other
governing instrument, constitute a default under any agreement binding on
Borrower, or result in a lien or encumbrance on any assets of Borrower; and
(iii) have been duly authorized by all necessary corporate or partnership
action.

 

   d. Compliance. The Borrower conducts its business and operations and the
ownership of its assets in compliance with each applicable statute, regulation
and other law, including without limitation environmental laws. All approvals,
including without limitation authorizations, permits, consents, franchises,
licenses, registrations, filings, declarations, reports and notices (the
“Approvals”) necessary to the conduct of Borrower’s business and for Borrower’s
due issuance of this Note have been duly obtained and are in full force and
effect. The Borrower is in compliance with all conditions of each Approval.

 

    e. Financial and Other Information. Promptly deliver to the Bank (i) within
sixty (60) days after the end of each of its first three fiscal quarters, an
unaudited accountant prepared consolidating and consolidated financial statement
of the Borrower and each Subsidiary as of the end of such quarter, which
financial statement shall consist of income and cash flows for the quarter, for
the corresponding quarter in the previous fiscal year and for the period from
the end of the previous fiscal year, with a consolidating and consolidated
balance sheet as of the quarter end all in such detail as the Bank may request;
(ii) within one hundred twenty (120) days after the end of each fiscal year,
consolidating and consolidated statements of the Borrower’s and each
Subsidiary’s income and cash flows and its consolidating and consolidated
balance sheet as of the end of such fiscal year, setting forth comparative
figures for the preceding fiscal year and to be audited by an independent
certified public accountant acceptable to the Bank; all such statements shall be
certified by the Borrower’s chief financial officer to be correct and in
accordance with the Borrower’s and each Subsidiary’s records and to present
fairly the results of the Borrower’s and each Subsidiary’s operations and cash
flows and its financial position at year end. Promptly upon the request of the
Bank from time to time, Borrower shall supply all additional information
requested and permit the Bank’s officers, employees, accountants, attorneys and
other agents to (i) visit and inspect each of Borrower’s premises, (ii) examine,
audit, copy and extract from Borrower’s records and (iii) discuss Borrower’s or
its affiliates’ business, operations, assets, affairs or condition (financial or
other) with its responsible officers and independent accountants.

 

   f. Accounting; Tax Returns and Payment of Claims. Borrower will maintain a
system of accounting and reserves in accordance with generally accepted
accounting principles, has filed and will file each tax return required of it
and, except as disclosed in an attached schedule, has paid and will pay when due
each tax, assessment, fee, charge, fine and penalty imposed by any taxing
authority upon Borrower or any of its assets, income or franchises, as well as
all amounts owed to mechanics, materialmen, landlords, suppliers and the like in
the ordinary course of business.

 

   g. Title to Assets; Insurance. Borrower has good and marketable title to each
of its assets free of security interests and mortgages and other liens except as
disclosed in its financial statements or on a schedule attached to this Note or
pursuant to the Bank’s prior written consent. Borrower will maintain its
property in good repair and will maintain and on request provide the Bank with
evidence of insurance coverage satisfactory to the Bank including without
limitation fire and hazard, liability, worker’s compensation and business
interruption insurance and flood hazard insurance as required.

 

   h. Judgments and Litigation. There is no pending or threatened claim, audit,
investigation, action or other legal proceeding or judgment, order or award of
any court, agency or other governmental authority or arbitrator (each an
“Action”) which involves Borrower or its assets and might have a material
adverse effect upon Borrower or threaten the validity of this Note or any
related document or transaction. Borrower will immediately notify the Bank in
writing upon acquiring knowledge of any such Action.

 

    i. Notice of Change of Address and of Default. Borrower will immediately
notify the Bank in writing (i) of any change in its address or of the location
of any collateral securing this Note, (ii) of the occurrence of any Event of
Default defined below, (iii) of any material change in Borrower’s ownership or
management and (iv) of any material adverse change in Borrower’s ability to
repay this Note.

 

    j. No Transfer of Assets. Until this Note is paid in full, Borrower shall
not without the prior written consent of the Bank (i) sell or otherwise dispose
of substantially all of its assets, (ii) acquire substantially all of the assets
of another entity, (iii) if it is a corporation, participate in any merger,
consolidation or other absorption or (iv) agree to do any of these things.

 

Events of Default. The following constitute an event of default (“Event of
Default”): (i) failure by Borrower to make any payment when due (whether at the
stated maturity, by acceleration or otherwise) of the amounts due under this
Note, or any part thereof, or there occurs any event or condition which after
notice, lapse of time or both will permit such acceleration; (ii) Borrower
defaults in the performance of any covenant or other provision with respect to
this Note or any other agreement between Borrower and the Bank or any of its
affiliates or subsidiaries (collectively, “Affiliates”); (iii) Borrower fails to
pay when due (whether at the stated maturity, by acceleration or otherwise) any
indebtedness for borrowed money owing to the Bank (other than under this Note),
any third party or Affiliate or the occurrence of any event which could result
in acceleration of payment of any such indebtedness or the failure to perform
any agreement with any third party or Affiliate; (iv) the reorganization,
merger, consolidation or dissolution of Borrower (or the making of any agreement
therefor); the sale, assignment, transfer or delivery of all or substantially
all of the assets of Borrower to a third party; or the cessation by Borrower as
a going business concern; (v) the death or judicial declaration of incompetency
of Borrower, if an individual; (vi) failure to pay, withhold or collect any tax
as required by law; the service or filing against Borrower or any of its assets
of any lien (other than a lien permitted in writing by the Bank), judgment,
garnishment, order or award; (vii) if Borrower becomes insolvent or is generally
not paying its debts as such debts become due; (viii) the making of any general
assignment by Borrower for the benefit of creditors; the appointment of a
receiver or similar trustee for Borrower or its assets; or the making of any, or
sending notice of any intended, bulk sale; (ix) Borrower commences, or has
commenced against it, any proceeding or request for relief under any bankruptcy,
insolvency or similar laws now or hereafter in effect in the United States of
America or any state or territory thereof or any foreign jurisdiction or any
formal or informal proceeding for the dissolution or liquidation of, settlement
of claims against or winding up of affairs of Borrower; (x) any representation
or warranty made in this Note, any related document, any agreement between
Borrower and the Bank or any Affiliate or in any financial statement of Borrower
proves to have been misleading in any material respect when made; Borrower omits
to state a material fact necessary to make the statements made in this Note, any
related document, any agreement between Borrower and the Bank or any Affiliate
or any financial statement of Borrower not misleading in light of the
circumstances in which they were made; or, if upon the date of execution of this
Note, there shall have been any material adverse change in any of the facts
disclosed in any financial statement, representation or warranty that was not
disclosed in writing to the Bank at or prior to the time of execution hereof;
(xi) any pension plan of Borrower fails to comply with applicable law or has
vested unfunded liabilities that, in the opinion of the Bank, might have a
material adverse effect on Borrower’s ability to repay its debts; (xii) an
adverse change in the Borrower, its business, assets, operations, management,
ownership, affairs or condition (financial or otherwise) from the status shown
on any financial statement or other document submitted to the Bank or any
Affiliate, and which change the Bank determines will have a material adverse
effect on (a) the Borrower, its business, assets, operations or condition
(financial or otherwise), or (b) the ability of the Borrower to pay or perform
any obligation to the Bank; (xiii) the occurrence of any event described in
sub-paragraph (i) through and including (xii) hereof with respect to any
guarantor or any other party liable for, or whose assets or any interest therein
secures, payment of any of the amounts due under this Note (“Guarantor”); (xiv)

Borrower fails to supply new or additional collateral within ten (10) days of
request by the Bank; or (xv) the Bank in good faith deems itself insecure with
respect to payment or performance under this Note.

 

3

 



Rights and Remedies Upon Default. Upon the occurrence of any Event of Default,
the Bank without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law) to or
upon the Borrower or any other person (all and each of which demands,
presentments, protests, advertisements and notices are hereby waived), may
exercise all rights and remedies under the Borrower’s agreements with the Bank
or its Affiliates, applicable law, in equity or otherwise and may declare all or
any part of any amounts due hereunder not payable on demand to be immediately
due and payable without demand or notice of any kind and terminate any
obligation it may have to grant any additional loan, credit or other financial
accommodation to the Borrower. All or any part of any amounts due hereunder
whether or not payable on demand, shall be immediately due and payable
automatically upon the occurrence of an Event of Default in sub-paragraph (ix)
above, or at the Bank’s option, upon the occurrence of any other Event of
Default. The provisions hereof are not intended in any way to affect any rights
of the Bank with respect to any amounts due hereunder which may now or hereafter
be payable on demand.

 

Right of Setoff. The Bank shall have the right to set off against the amounts
owing under this Note any property held in a deposit or other account with the
Bank or any Affiliates or otherwise owing by the Bank or any Affiliates in any
capacity to Borrower or any Guarantor or endorser of this Note. Such setoff
shall be deemed to have been exercised immediately at the time the Bank or such
Affiliate elects to do so.

 

USA PATRIOT Act Notice. Bank hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (“Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow Bank to identify the Borrower in accordance with the Patriot Act. The
Borrower agrees to, promptly following a request by Bank, provide all such other
documentation and information that Bank requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

Miscellaneous. This Note, together with any related loan and collateral
agreements and guaranties, contains the entire agreement between the Bank and
Borrower with respect to the Note, and supersedes every course of dealing, other
conduct, oral agreement and representation previously made by the Bank. All
rights and remedies of the Bank under applicable law and this Note or amendment
of any provision of this Note are cumulative and not exclusive. No single,
partial or delayed exercise by the Bank of any right or remedy shall preclude
the subsequent exercise by the Bank at any time of any right or remedy of the
Bank without notice. No waiver or amendment of any provision of this Note shall
be effective unless made specifically in writing by the Bank. No course of
dealing or other conduct, no oral agreement or representation made by the Bank,
and no usage of trade, shall operate as a waiver of any right or remedy of the
Bank. No waiver of any right or remedy of the Bank shall be effective unless
made specifically in writing by the Bank. Borrower agrees that in any legal
proceeding, a copy of this Note kept in the Bank’s course of business may be
admitted into evidence as an original. This Note is a binding obligation
enforceable against Borrower and its successors and assigns and shall inure to
the benefit of the Bank and its successors and assigns. If a court deems any
provision of this Note invalid, the remainder of the Note shall remain in
effect. Section headings are for convenience only. Singular number includes
plural and neuter gender includes masculine and feminine as appropriate.

 

Notices. Any demand or notice hereunder or under any applicable law pertaining
hereto shall be in writing and duly given if delivered to Borrower (at its
address on the Bank’s records) or to the Bank (at the address on page one and
separately to the Bank officer responsible for Borrower’s relationship with the
Bank). Such notice or demand shall be deemed sufficiently given for all purposes
when delivered (i) by personal delivery and shall be deemed effective when
delivered, or (ii) by mail or courier and shall be deemed effective three (3)
business days after deposit in an official depository maintained by the United
States Post Office for the collection of mail or one (1) business day after
delivery to a nationally recognized overnight courier service (e.g., Federal
Express). Notice by e-mail is not valid notice under this or any other agreement
between Borrower and the Bank.

 

Joint and Several. If there is more than one Borrower, each of them shall be
jointly and severally liable for all amounts and obligations that become due
under this Note and the term “Borrower” shall include each as well as all of
them.

 

Governing Law; Jurisdiction. This Note has been delivered to and accepted by the
Bank and will be deemed to be made in the State of New York. Except as otherwise
provided under federal law, this Note will be interpreted in accordance with the
laws of the State of New York excluding its conflict of laws rules. Borrower
hereby irrevocably consents to the exclusive jurisdiction of any state or
federal court in New York State in a County or Judicial district where the Bank
maintains a branch and consents that the Bank may effect any service of process
in the manner and at Borrower’s address set forth above for providing notice or
demand; provided that nothing contained in this Note will prevent the Bank from
bringing any action, enforcing any award or judgment or exercising any rights
against Borrower individually, against any security or against any property of
Borrower within any other county, state or other foreign or domestic
jurisdiction. Borrower acknowledges and agrees that the venue provided above is
the most convenient forum for both the Bank and Borrower. Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.

 

Waiver of Jury Trial. Borrower and the Bank hereby knowingly, voluntarily, and
intentionally waive any right to trial by jury Borrower and the Bank may have in
any action or proceeding, in law or in equity, in connection with this note or
the transactions related hereto. Borrower represents and warrants that no
representative or agent of the Bank has represented, expressly or otherwise,
that the Bank will not, in the event of litigation, seek to enforce this jury
trial waiver. Borrower Acknowledges that the Bank has been induced to enter into
this note by, among other things, the provisions of this Section.

 

o Amended and Restated Note. The Borrower acknowledges, agrees and understands
that this Note is given in replacement of and in substitution for, but not in
payment of, a prior note dated on or about ____________, ____, in the original
principal amount of $__________, given by Borrower in favor of the Bank (or its
predecessor-in-interest), as the same may have been amended or modified from
time to time (“Prior Note”), and further, that: (a) the obligations of the
Borrower as evidenced by the Prior Note shall continue in full force and effect,
as amended and restated by this Note, all of such obligations being hereby
ratified and confirmed by the Borrower; (b) any and all liens, pledges,
assignments and security interests securing the Borrower's obligations under the
Prior Note shall continue in full force and effect, are hereby ratified and
confirmed by the Borrower, and are hereby acknowledged by the Borrower to
secure, among other things, all of the Borrower's obligations to the Bank under
this Note, with the same priority, operation and effect as that relating to the
obligations under the Prior Note; and (c) nothing herein contained shall be
construed to extinguish, release, or discharge, or constitute, create, or effect
a novation of, or an agreement to extinguish, the obligations of the Borrower
with respect to the indebtedness originally described in the Prior Note or any
of the liens, pledges, assignments and security interests securing such
obligations.

 

4

 

Acknowledgment. Borrower acknowledges that it has read and understands all the
provisions of this Note, including the provisions relating to Governing Law,
Jurisdiction and Waiver of Jury Trial, and has been advised by counsel as
necessary or appropriate.

 

 

 

 

CORNING NATURAL GAS CORPORATION

 

 By: /s/Michael I. German



 

Name: Michael I. German

Title: President



Signature of Witness

 



Typed Name of Witness

 

 

ACKNOWLEDGMENT

 

 

STATE OF NEW YORK )

: SS.

COUNTY OF BROOME )

 

On the 27th day of January, in the year 2016, before me, the undersigned, a
Notary Public in and for said State, personally appeared MICHAEL I. GERMAN,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ Jeff N. Evans

 

Jeff N. Evans, Notary Public

 

 

 

 

 

 

JEFF N. EVANS

Notary Public, State of New York

Steuben County No 02EV6265099

Commision Expires July 9, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 